Citation Nr: 0216152	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-09 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Eligibility for dependents' educational assistance under the 
provisions of title 38, chapter 35, of the United States 
Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision by the Muskogee, Oklahoma, 
Regional Office (RO).

The appellant, who is the veteran's son, testified at a July 
2002 hearing convened by the undersigned, the member of the 
Board designated by the Chairman to conduct the hearing and 
make the final decision in this case.  As the appellant lives 
within the jurisdiction of the San Diego, California RO, the 
hearing was held at that location.


FINDINGS OF FACT

The veteran, the appellant's father, was not a member of the 
Armed Forces on the date the application was filed herein, 
and is not totally disabled due to a service-connected 
disability.


CONCLUSION OF LAW

Eligibility is not established for dependents' educational 
assistance.  38 U.S.C.A. § 3501 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.807(a), 21.3021(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed in November of that 
year.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  VCAA identifies and describes duties on the 
part of VA to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence.  Id.  These duties have been implemented at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turn on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  Similarly, it would seem that it would not apply in 
cases in which the law, and not the evidence, is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In any event, 
the appellant has been fully apprised of the evidence 
necessary for his claim and the RO has undertaken all 
necessary development.  No further development or 
notification action is warranted.

Persons eligible for VA educational assistance include 
children of veterans who died of a service-connected 
disability, veterans who were determined to be totally 
disabled by a service-connected disability, or veterans who, 
when the application for educational assistance was filed, 
were members of the Armed Forces and were, for a period of at 
least 90 days, missing in action, a prisoner of war, or 
detained by a foreign power.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021(a)(1).

In December 1999, the veteran's son, the appellant herein, 
applied to VA for dependents' educational assistance.  
However, an October 1993 decision by the Anchorage, Alaska, 
RO granted the veteran a pension based on disabilities that 
had not been service connected, and denied claims for service 
connection.  He is currently in receipt of that pension.  
Since the veteran is not totally disabled due to a service-
connected disability, his son does not, as a matter of law, 
meet the eligibility criteria for VA educational assistance.  
Under the circumstances presented in this case, the claim 
must be denied.  Sabonis.



ORDER

Eligibility for dependents' educational assistance, under the 
provisions of title 38, chapter 35, of the United States 
Code, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

